Exhibit 10.3(b)

 

AMENDMENT 2004-2

NATIONWIDE HEALTH PROPERTIES, INC.

DEFERRED COMPENSATION PLAN

 

WHEREAS, Nationwide Health Properties, Inc. (the “Company”) maintains the
Nationwide Health Properties, Inc. Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, pursuant to Section 9.1 of the Plan, the Compensation Committee under
the Plan has the right to amend the Plan; and

 

WHEREAS, the Compensation Committee previously amended the Plan to add a
provision under which the installment payments to R. Bruce Andrews would be
calculated by assuming future investment earnings, and the Compensation
Committee now wishes to remove such provision

 

NOW, THEREFORE, the appendix to the Plan regarding payments to R. Bruce Andrews
is hereby amended to read as follows:

 

“Appendix regarding payments to R. Bruce Andrews.

 

Notwithstanding Section 7.2, the payments under the Plan to R. Bruce Andrews
(“Mr. Andrews”) shall be payable in annual installments over a period of
seventeen years, commencing May 1, 2004 or as soon thereafter as feasible. In
the event Mr. Andrews should die prior to the completion of the above payments,
his entire unpaid Account shall be distributed as soon as administratively
feasible to his Beneficiary.

 

During the period for which installment payments are made, Mr. Andrews shall
have the right to designate which Investment Option(s) shall apply to the unpaid
portion of his Account.”

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amendment is hereby adopted this 13th day of December,
2004.

 

NATIONWIDE HEALTH PROPERTIES, INC.

By  

/s/ Mark L. Desmond

   

Mark L. Desmond

Its Senior Vice President and Chief Financial Officer

 

2